     Case 8:20-cv-01391-JLS-KES Document 23 Filed 11/10/20 Page 1 of 2 Page ID #:94


 1

 2

 3

 4

 5

 6

 7

 8

 9                        UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11

12     JAMES RUTHERFORD, an               Case No. 8:20-cv-01391-JLS-KES
13     individual,

14                                            ORDER DISMISSAL WITH
       Plaintiff,                             PREJUDICE
15
       v.
16

17     WESTHAVEN CENTER, LLC, a
       California limited liability
18     company; and DOES 1-10,
19     inclusive,
20     Defendants.
21

22

23

24

25

26

27
                                          1
28
                                     ORDER
                            DISMISSAL WITH PREJUDICE
     Case 8:20-cv-01391-JLS-KES Document 23 Filed 11/10/20 Page 2 of 2 Page ID #:95


 1         After consideration of the Joint Stipulation for Dismissal of the entire action

 2   with Prejudice filed by Plaintiff James Rutherford (“Plaintiff”) and Westhaven
 3
     Center, LLC (“Defendant”), the Court hereby enters a dismissal with prejudice of
 4

 5   Plaintiff’s Complaint in the above-entitled action, in its entirety. Each party shall

 6   bear his or its own costs and attorneys’ fees.
 7

 8         IT IS SO ORDERED.
 9
     DATED: November 10, 2020
10                                          JOSEPHINE L. STATON
11
                                      UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                         2
28
                                       ORDER
                              DISMISSAL WITH PREJUDICE
